IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                        No. 69152
                D. BRIAN BOGGESS, BAR NO. 4537.
                                                                            FILED
                                                                                JAN 2 2 2016
                                                                            T       K INDE

                                                                             le
                                                                         BY is     tat"
                                                                                  DE


                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGRE ENT
                            This is an automatic review of a Southern Nevada
                Disciplinary Board hearing panel's recommendation that this court
                approve, pursuant to SCR 113, a conditional guilty plea agreement in
                exchange for a stated form of discipline for attorney D. Brian Boggess.
                Under the agreement, Boggess admitted to multiple violations of RPC 1.3
                (diligence), RPC 1.15 (safekeeping property), and RPC 8.4 (misconduct).
                            Boggess was admitted to practice law in Nevada in 1992. As
                the result of bookkeeping errors starting in 2009, the balance in Boggess'
                trust account repeatedly fell below the amount that should have been in
                the account on behalf of multiple clients. During the relevant time,
                Boggess was not reviewing his trust account statements. When he learned
                of the errors, he obtained a personal loan in the amount of $75,000 and
                deposited the money into his trust account. Additionally, during the same
                time period, three clients complained to the State Bar that Boggess failed
                to diligently pursue the matters for which he had been retained. The plea
                agreement and information provided to the hearing panel indicate that no
                clients suffered financial loss or other injury.
                            Under the plea agreement, Boggess agreed to a 24-month
                suspension with all but 3-months stayed, provided that he successfully

SUPREME COURT
      OF
    NEVADA

(D) I947A   e                                                                     1 - DZSZ
                completes a two-year probationary period. He further agreed to the
                following conditions during the probationary period: (1) he must perform
                and pay for an audit of his trust accounts for the two-year period
                immediately preceding the entry of his conditional guilty plea and present
                the results of that audit to the State Bar; (2) if the audit reveals that any
                individuals have suffered a financial loss, he must pay full restitution to
                those individuals; (3) on a quarterly basis, he must provide itemized
                statements for his trust accounts, copies of cancelled checks, deposit slips,
                settlement disbursement sheets, and any invoices needed to justify
                disbursements from the account, and any other records the State Bar may
                demand as necessary to ensure that the trust account is sound; (4) he
                must not commit any further disciplinary violations during the
                probationary period; (5) he must complete in person an additional six
                continuing legal education (CLE) hours in law-office management during
                the probation period;" and (6) he must pay the costs of the disciplinary
                proceedings, excluding bar counsel and staff salaries.
                            Based on our review of the record, we conclude that the guilty
                plea agreement should be approved.        See SCR 113(1). Considering the
                duties violated, Boggess' mental state (negligence), the lack of any actual
                injury to a client, the aggravating circumstances (prior disciplinary
                offenses, 2 a pattern of misconduct, multiple offenses, and substantial


                      'These CLE hours are in addition to the annual minimum CLE
                requirements set forth in SCR 210.

                      Boggess previously has received three reprimands—one each in
                      2

                2007, 2010, and 2013. Those reprimands did not involve violations similar
                to those admitted here but they did involve some of the same lack of
                communication underpinning the client complaints at issue here.


SUPREME COURT
        OF
     NEVADA
                                                      2
(C9 I947A
                experience in the practice of law), and the mitigating circumstances
                (personal or emotional problems, timely good faith effort to make
                restitution or to rectify consequences of misconduct, delay in disciplinary
                proceedings, and remorse), 3 we agree that the discipline set forth above is
                sufficient to serve the purpose of attorney discipline.    See In re Discipline
                of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (identifying
                four factors that must be weighed in determining the appropriate
                discipline: "the duty violated, the lawyer's mental state, the potential or
                actual injury caused by the lawyer's misconduct, and the existence of
                aggravating or mitigating factors"); ABA Standards for Imposing Lawyer
                Sanctions, Compendium of Prof? Responsibility Rules and Standards,
                Standard 4.12 (2015) (providing that absent aggravating or mitigating
                circumstances, "[s]uspension is generally appropriate when a lawyer
                knows or should know that he is dealing improperly with client property
                and causes injury or potential injury to a client"); see also State Bar of Nev.
                v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (observing
                that the purpose of attorney discipline is to protect the public, the courts,
                and the legal profession, not to punish the attorney). 4


                      3 We  note that during the years between the misconduct and the
                disciplinary proceedings, Boggess made changes to his practice and
                testified at the formal hearing that he now reviews the account
                reconciliations and trust statements on a monthly basis.

                      4Although   a reprimand would generally be appropriate for the
                diligence violations, see ABA Standard 4.43 ("Reprimand is generally
                appropriate when a lawyer is negligent and does not act with reasonable
                diligence in representing a client, and causes injury or potential injury to a
                client."), we agree with the hearing . panel that the aggravating factors,
                multiple violations, and pattern of negligence in dealing with client
                property support a suspension.


SUPREME COURT
       OF
    NEVADA
                                                       3
(0)19(7k    e
                           We hereby impose a 24-month suspension. Boggess shall
                serve three months of the suspension, commencing from the date of this
                order, and the remainder of the suspension shall be stayed pending his
                successful completion of a two-year probationary period. The probationary
                period shall commence upon entry of this order. To successfully complete
                the probationary period, Boggess must comply with all of the conditions in
                the plea agreement, as outlined above. Boggess shall comply with SCR
                115. The State Bar shall comply with SCR 121.1.
                           It is so ORDERED.



                                          a-AA
                                        Parraguirre


                          -Es-•-t1



                                                          Saitta


                                                                                   ,J.
                Gibbons                                   Pickering     1


                cc: Chair, Southern Nevada Disciplinary Board
                     Olson, Cannon, Gormley, Angulo & Stoberski
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1.947A